Citation Nr: 0712007	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-39 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for 
degenerative disc disease and degenerative joint disease, 
lumbosacral spine (low back disability), currently evaluated 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel





INTRODUCTION

The veteran had active service from December 1975 to December 
1979.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO granted a 40 percent disability rating for 
low back disability.  


FINDING OF FACT

Resolving all reasonable doubt in the veteran's favor, the 
medical evidence shows that his low back disability is 
manifested by persistent symptoms compatible with sciatic 
neuropathy, including characteristic pain and muscle spasm, 
and severe limitation of lumbar spine motion, resulting in 
pronounced residual impairment.


CONCLUSIONS OF LAW

The criteria for a 60 percent disability for degenerative 
disc disease and degenerative joint disease, lumbosacral 
spine, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293 (2002); 
38 C.F.R. §§ 4.1, 4.40, 4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran, a physician, contends that his low back 
disability is more severely disabling than reflected by the 
current 40 percent disability rating.  In support, he 
maintains that he suffers from severely disabling 
intervertebral disc syndrome that is productive of nearly 
daily muscle spasms, incapacitating attacks several times per 
month, pronounced pain, and lower extremity radiculopathy.  
He also reports that the condition requires bed rest.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

The veteran's lumbosacral spine disability is currently 
evaluated under Diagnostic Code 5243 for intervertebral disc 
syndrome.  The veteran's disability was previously rated 
under Diagnostic Code 5292-5293 for limitation of motion of 
the lumbar spine and intervertebral disc syndrome.  During 
the course of this appeal, VA promulgated new regulations for 
the evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  The amendments renumber the 
diagnostic codes and create a General Rating Formula for 
Diseases and Injuries of the Spine and a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(based on the 2002 amendments).

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of 
amendments.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the former rating criteria, Diagnostic Code 5292 
assigned a maximum 40 percent disability rating for severe 
limitation of motion of the lumbar spine.  Diagnostic Code 
5293 assigned a maximum 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  38 C.F.R. § 4.71a (2002).

Subsequent to the September 2003 amendments, the veteran's 
lumbosacral disability is evaluated under Diagnostic Code 
5243.  Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 100 percent evaluation for unfavorable 
ankylosis of the entire spine. A 50 percent evaluation is 
warranted with unfavorable ankylosis of the entire 
thoracolumbar spine.  Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, requires a 40 percent evaluation.  
Note 4 of the General Rating Formula for Diseases and 
Injuries of the Spine requires that each range of motion 
measurement be rounded to the nearest five degrees. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Note 1 provides that for purposes of evaluations, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Factual Background

The veteran underwent a VA spine examination in September 
2002.  He complained of fairly constant low back pain with 
once a week flare-ups in pain.  He stated that he had 
intermittent sciatica originating near his left buttock and 
radiating to his left ankle.  The veteran's gait was normal, 
with forward flexion to 90 degrees and backward extension to 
20 degrees.  Lateral flexion was 35 degrees bilaterally.  
Rotation was 35 degrees bilaterally.  Straight leg raising 
was positive.  The examiner estimated that the veteran lost 
20 degrees of backward extension, 30 degrees of forward 
flexion, and 5 degrees of rotation with repetition and 
fatigue.  

The veteran has submitted a July 2003 opinion statement from 
his orthopedic specialist.  The veteran's physician indicated 
that he had spondylolisthesis and degenerative facet 
arthropathy.  The veteran sought treatment in November 2003 
for pain in the low back and left leg.  Tenderness to 
palpation was noted at the left L3-4, L4-5, and L5-S1 region.  
Radiographs revealed facet arthropathy and post-spinal 
decompression changes.  The veteran was treated with a 
steroid injection.  

In an October 2004 statement, the veteran reported that his 
intervertebral disc syndrome was productive of considerable, 
almost daily muscle spasm, as well as chronic low back pain 
and resulting functional impairment.  He stated that his low 
back disability required bed rest.  The veteran also 
challenged the adequacy of the September 2002 VA examination, 
arguing that the examiner failed to evaluate him for that 
manifestation.

The veteran sought treatment from his private physician in 
December 2004.  He related a longstanding history of low back 
pain with spasms.  The veteran reported a history of slight 
weakness in both legs due to pain, but denied leg symptoms at 
that time.  On examination, tenderness of the lumbosacral 
spine was observed and the paravertebral muscles were taut.  
The veteran's prescriptions were refilled and his physician 
recommended a steroid injection.  A December 2004 MRI 
revealed degenerative disc desiccation at L3-4, L4-5, and L5-
S1.  His physician's impression was degenerative disc disease 
primarily at L4-5 and again at L5-S1 with some mild to 
moderate disc bulging in these areas.  

The veteran underwent a VA spine examination in December 
2004.  The veteran reported having limited mobility due to 
pain in the lumbar area, with radiation to the left leg.  He 
also reported having severe muscle spasm.  His incapacitating 
episodes were managed with anti-inflammatory medication, pain 
medication, and muscle relaxing medication for flare-ups of 
pain and spasm.  The veteran reported that his occupation as 
a physician requires him to stand ten hours, sit one hour, 
and drive one hour every day.  He estimated that he has had a 
total of 72 days of incapacitation requiring bed rest due to 
his lumbosacral spine disability.  He also reported missing 
24 days of work.  

On examination, the veteran's gait was normal, although he 
moved slowly.  The examiner noted scoliosis convex to the 
right with a flattening of the normal lumbar lordotic curve.  
Palpable spasm in the paraspinous muscles was observed.  
Forward flexion was measured to 20 degrees and backward 
extension to 10 degrees.  The veteran was unable to tolerate 
repetitive motion and was essentially fixed in position by 
muscle spasms.  Straight leg raising reproduced low back pain 
bilaterally but did not cause sciatica.  

In a February 2005 statement, the veteran reported that he 
reduced his medical practice by 20 percent due to his 
symptoms.  

Analysis

Resolving all doubt in favor of the veteran, the Board 
concludes that the criteria for a 60 percent disability 
rating have been met.  The medical evidence shows that the 
veteran has palpable muscle spasm and positive straight leg 
raising, with radiculopathy.  Further, the veteran treats his 
low back disability with considerable pain medications.  The 
Board finds that these findings most closely approximate a 
disability picture reflecting pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm with little intermittent relief, and thus a 60 percent 
rating under former Diagnostic Code 5293 is warranted.  

The Board notes that this finding is consistent with the 
revised criteria, as the veteran reported during the December 
2004 VA examination a total of 72 days (at least six weeks) 
of incapacitating episodes requiring bed rest and treatment 
prescribed by a physician.  Because the veteran is a 
practicing physician, he is competent to opine on matters 
requiring medical knowledge, such as whether his symptoms are 
incapacitating and require bed rest.  His statements are 
bolstered by December 2004 private medical records, which 
show that he cancelled his clinic due to symptoms of his low 
back disability.  Further, the December 2004 VA examination 
revealed both scoliosis and flattening of the normal lumbar 
lordotic curve, limitation of motion, and muscle spasm that 
prevented repetitive motion.  

The veteran has been assigned a 60 percent disability rating 
for intervertebral disc syndrome, the maximum disability 
rating available.  Under the present circumstances, where the 
appellant is already receiving the maximum disability rating 
for limitation of motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

The Board has also considered whether evaluation of the 
veteran's disability under any other former or revised 
diagnostic code could result in an evaluation higher than 60 
percent.  Pursuant to the former criteria, because the 
evidence is negative for any cord involvement or evidence of 
a fractured vertebra or ankylosis of the whole spine, there 
is no basis for a higher evaluation.  Similarly, since the 
veteran does not have unfavorable ankylosis of the whole 
spine, an evaluation in excess of 60 percent is not 
warranted.

Extraschedular Rating

The Board must consider whether an extraschedular rating may 
be in order.  The Board does not have the authority to 
assign, in the first instance, a higher rating on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), and given 
the circumstances of this case, there is no basis to refer 
this matter to the designated VA officials for consideration 
of an extraschedular rating.  Extraschedular ratings are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, such as to render impractical the 
application of the regular schedular rating standards.

There is no evidence that the veteran's low back disability 
has resulted in frequent hospitalizations.  Further, although 
he has reduced his workload, the veteran continues to be 
employed as physician in private practice.  The Board 
acknowledges that during the December 2004 VA examination the 
veteran stated that his lumbosacral spine disability has 
caused him to be absent from work 24 days.  Thus, it is clear 
that his disability has interfered with his employment.  
However, disability ratings are intended to compensate for 
reductions in earning capacity as a result of a specific 
disorder.  In the absence of evidence documenting exceptional 
or unusual circumstances, the veteran's service-connected 
lumbosacral spine disability alone does not place him in a 
position different from other veterans with a 60 percent 
rating.  

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to an increased rating in 
correspondence dated in November 2004 and January 2005, which 
informed him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
the RO would obtain on his behalf.  It also notified him that 
he needed to submit evidence showing that his condition had 
worsened, and was followed by the RO's readjudication of the 
claim.  The veteran has not received notice regarding the 
criteria for assignment of disability ratings and effective 
dates of disability benefits.  However, the RO can rectify 
the lack of notice prior to assigning a disability rating and 
effective date for the benefits awarded by this decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, private treatment records, and 
furnished him with VA examinations in September 2002 and 
December 2004.  He has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim. 


ORDER

A 60 percent disability rating for degenerative disc disease 
and degenerative joint disease, lumbosacral spine, is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


